GARRARD, Judge,
concurring in result.
I cannot agree with the majority's finding that I.C. 238-8-8-6(e) was not intended to obviate hearsay objections to medical reports submitted in accordance with the requirements therein set forth. It seems to me that the statutory mandate that the board shall admit such statements into evidence must have been intended to overcome the normal obstacle that they are, by definition, hearsay.
I nevertheless concur in the result reached. Dr. Beghin's deposition was taken and was admitted into evidence. In it he clearly revealed that his basis for assigning 15% permanent partial impairment to the first injury was not due to any then existing loss of bodily function. His reasons were like those given and found insufficient as a matter of law in Sears Roebuck & Co. v. Murphy (1987) Ind.App., 508 N.E.2d 825, 831 (Garrard, J., dissenting). See also Talas v. Correct Piping Co., Inc. (1982) Ind., 435 N.E.2d 22, 26.